June 16, 2006

         
Laurence W. Goldberg Director, Receivables Management BDO Seidman, LLP 4035
Premier Drive
  Reference Number: 20060612
High Point, NC 27265
  Via U.S. Mail



    RE: Payment of Smart Online, Inc. Audit Fees

Dear Mr. Goldberg:

I am writing in regard to the amounts that BDO Seidman, LLP (“BDO”) claims are
owed by Smart Online, Inc. (“SOLN”) for the services performed by BDO in
connection with BDO’s duties as SOLN’s independent certified public accountant.
Those services were performed under the terms of a letter agreement between BDO
and SOLN, dated May 27, 2004 (the “Audit Agreement”). Currently, BDO is claiming
that SOLN still owes $246,855 in connection with these services under the Audit
Agreement (the “Service Fees”).

In settlement of that amount, SOLN hereby agrees to pay BDO a total of
one-hundred twenty thousand dollars ($120,000) in twelve (12) equal monthly
installments of ten thousand dollars ($10,000) (each such payment an
“Installment Payment”). The first Installment Payment shall be due on the last
day of the month of the date that BDO signs this letter agreement. Each
subsequent Installment Payment shall be due and payable on the last day of each
month following the month of the Effective Date.

By executing this letter agreement in the space provided below, BDO accepts the
payment terms as set forth above as payment in full of the Service Fees. In the
event BDO does not receive an Installment Payment in accordance with the terms
of this letter agreement, BDO shall have the right to seek payment of $246,855,
less any amounts paid to BDO by SOLN. In the event that BDO does not receive an
Installment Payment in accordance with the terms set forth above, BDO shall
notify SOLN, and SOLN shall have ten (10) days to cure. Nothing in this letter
agreement shall be construed as an acknowledgement or admission by either party
of any liability whatsoever, including without limitation the amount of the
Service Fees owed to BDO; nor shall this letter agreement be construed as a
waiver or in any other manner adversely effect any other rights not specifically
set forth herein held by either party.

Very truly yours,

/s/ Michael Nouri
Michael Nouri
President and CEO


Agreed and accepted:
BDO SEIDMAN, LLP

By: /s/ Laurence W. Goldberg


Name: Laurence W. Goldberg
Title: Director – Receivables Management

